Title: From John Adams to François Adriaan Van der Kemp, 1 October 1817
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Oct 1. 1817

Mr J. A Smiths appointment was not by J. Q. A but by the President “Sancte Socrate ora pro nobis” Said Erasmus on reading the Doctrine of Socrates so like the christian. My memory does not recollect the place in Plato and my Eyes cannot look it. But as Plato learned all he taught in Egypt and India, I choose “petere fontes.”
I am of Sir William Jones’s Mind that “Our divine Religion, has no need of such Aids, as many are willing to give it, by asserting, that the wisest Men of this world were ignorant of the two great maxims, that We must act, in respect of others, as We Should wish them to act in respect of Ourselves, and that instead of returning Evil for Evil, We should confer benefits even on those who injure Us: but the first rule is implied in a Speech of Lyscias, and expressed in distinct Phrases by Thales and Pittacus, and I have even Seen it Word for Word in the Original of Confucius, which I carefully compared with the Latin translation It has been usual with zealous men, to ridicule and abuse all those who dare on this point, to quote the Chinese Philosopher; but instead of supporting their cause; they would Shake it if it could be shaken by their uncandid Asperity; for they ought to remember, that one great end of Revelation, as it is most expressly declared, was not to instruct the wise and few, but the many and unenlightened. If the Conversion, therefore, of the Pandits and Maulavis in this country Shall ever be attempted by Protestant Missionaries, they must beware of asserting, while they teach the Gospel of Truth, what those Pandits and Maulavis would know to be false: the former would cite the beautiful Arya couplet, which was written at least three Centuries before our Era, and which pronounces the duty of a good man, even in the moment of his destruction to consist not only in forgiving, but even in a desire of benefiting his destroyer, as the Sandal tree, in the instant of its Overthrow, Sheds perfume on the Axe, which fells it; and the latter would  triumph in repeating the Verse of Sadi, who represents a return of Good for Good as a Slight reciprocity, but Says to the virtuous man “Confer benefits on the man who has injured thee,” using an Arabic Sentence and a Maxim apparently of the ancient Arabs. Nor would the Muselmans fail to recite four distichs of Hafiz, who has illustrated that Maxim by fanciful but elegant Allusions
“Learn from yon Orient Shell to love thy Foe,
And Store with Pearls the hand that brings thee Woe
Free, like yon Rock, from base vindictive Pride
In blaze with Gems, the Wrist that rends thy Side
Mark where yon Tree rewards the Stony Shower
With fruit nectarious, or the balmy Flow’r
All Nature calls aloud “Shall Man do less
Than heal the Smiter, and the Railer bless.”?
Now there is not a Shadow of a reason for believing, that the Poet of Shiraz had borrowed this doctrine from the Christians.”
See Sir William Jones Works, Vol. 3, p. 243 & 244.
I have not Seen the Edition of Macchiavel of 12 Volumes, in Milan.
I will return your Letter to your Son as Soon as I can lay hands on it: but the Biography is So interesting that it is difficult to keep it within the reach of the hand or within call.
I am Sir your assured friend though I cannot write so often as I used to do. This Letter which is not worth a Styver to you has cost me a whole day and a great deal of pain to write it
John Adams